Spearman, J.
¶45 (concurring) — I concur with the result because, as set out in the majority opinion, case law dictates that the probationary period is tolled by operation of law for those time periods when the probationer is on warrant status and not subject to the jurisdiction of the court. I write only to make the observation that adult offenders, whether on probation in courts of limited jurisdiction or in superior court, are provided with explicit notice by statute that if they abscond from supervision the probationary period is tolled during their absence.49 No such explicit authorization for or notice of tolling is to be found in the Basic Juvenile Court Act or the Juvenile Justice Act of 1977, chapters 13.04 and 13.40 RCW.
¶46 In this case, the record contains no indication that D.D.-H. was ever given notice, either by the court or by statute, that as a result of his failures to report to his probation officer his probation would be extended beyond the original two year term. We do not know whether, had D.D.-H. been so advised, it would have made a difference in his behavior. But the purpose of providing notice is twofold: to give fair warning of the sanctions that may follow certain behavior and to provide the offender a fair opportunity to avoid conduct that may result in further punishment. *960Neither of those goals are satisfied by the result in this case.
¶47 While it is true that a review of the case law may very well have warned D.D.-H. of the tolling effect of warrant status, it is anomalous that we burden only juvenile, but not adult probationers, with this responsibility.
Review denied at 188 Wn.2d 1015 (2017).

 For probationers in superior court, RCW 9.94A.171(2) provides, “Any term of community custody shall be tolled by any period of time during which the offender has absented himself or herself from supervision without prior approval of the entity under whose supervision the offender has been placed.’’ For probationers in courts of limited jurisdiction, RCW 3.66.068(3) provides, “A defendant who has been sentenced, or whose sentence has been deferred, and who then fails to appear for any hearing to address the defendant’s compliance with the terms of probation when ordered to do so by the court, shall have the term of probation tolled until such time as the defendant makes his or her presence known to the court on the record.’’